    Case 1:19-cr-00103-JTN ECF No. 45 filed 06/16/20 PageID.119 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION
                                 -----------

UNITED STATES OF AMERICA,

                    Plaintiff,                  No. 1:19-CR-103

             v.                                 Hon. Janet T. Neff
                                                United States District Judge
JAMES VERNE RUSSELL,

                  Defendant.
__________________________________________/

                   PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, on June 1, 2020, Defendant James Verne Russell, pleaded guilty

to Counts 12 and 13 of the Superseding Indictment, which charged him with sexual

exploitation of a minor, in violation of 18 U.S.C. § 2251(a), (e);

      WHEREAS, pursuant to his guilty plea, the Defendant has forfeited his

interest in the following property, listed in the Forfeiture Allegation of the

Superseding Indictment:

      a)   MacBook Model #A1502 (Serial number C02LL5JQFH00);

      b)   MacBook (Serial number W80485N8ATP);

      c)   iPad Air, Model #A1566 (Serial number DMQP3GVTG5VW);

      d)   WD External HDD My Passport (Serial number WXC1A82F9581);

      e)   Apple iPhone X (Serial number 354843092081590);

      f)   SanDisk 64 GB USB thumb drive;

      g)   Memorex 128 GB USB thumb drive;
    Case 1:19-cr-00103-JTN ECF No. 45 filed 06/16/20 PageID.120 Page 2 of 3



      h)   Silver/Black USB thumb drive MASFPS;

      i)   1 GB Digital Film Flash memory card;

      j)   PNY 16 GB SD card;

      k)   Lexar 32 GB SD card;

      l)   Transcend 32 GB SD card;

      m) 4 GB Digital Film Flash memory card;

      n)   PQI 128 MB Compact Flash Card;

      o)   70 miscellaneous CD/DVDs;

      p)   11 miscellaneous pocket and/or mini CD/DVDs;

      q)   1 Floppy Disk; and

      r)   8 x 10 Print-out of nude juvenile

(the “Subject Property”);

      WHEREAS, the Defendant admitted in his plea agreement that the Subject

Property was involved and used in his criminal activity in violation of 18 U.S.C.

§ 2251(a) and is subject to forfeiture pursuant to 18 U.S.C. § 2253;

      WHEREAS, based on Defendant’s guilty plea and plea agreement, this Court

finds that the Subject Property was involved in and used in Defendant’s violation of

18 U.S.C. § 2251(a); and

      WHEREAS, this Court finds that Defendant had an interest in the Subject

Property, and that the Government has established the requisite nexus between the

same and the violation of 18 U.S.C. § 2251(a).

      IT IS HEREBY ORDERED that pursuant to 18 U.S.C. § 2253, the Subject


                                          2

    Case 1:19-cr-00103-JTN ECF No. 45 filed 06/16/20 PageID.121 Page 3 of 3



Property is hereby forfeited to the United States of America.

      IT IS FURTHER ORDERED that the Federal Bureau of Investigation and/or

its designee seize the Subject Property and dispose of the same in accordance with

applicable law and regulations.

      IT IS FURTHER ORDERED that notice of this forfeiture shall be published in

accordance with 21 U.S.C. § 853(n)(1).

      IT IS FURTHER ORDERED that any third party wishing to assert an interest

in the Subject Property must petition the Court in accordance with 21 U.S.C. §

853(n)(2) and (3).

      IT IS FURTHER ORDERED that pursuant to Fed. R. Crim. P. 32.2(b)(4)(B),

this Order of Forfeiture shall become final as to Defendant at the time of sentencing,

and shall be made part of the sentence and included in the judgment.




         June 16, 2020
Dated: _______________                          /s/ Janet T. Neff
                                              _____________________________
                                              JANET T. NEFF
                                              United States District Judge




                                          3
